DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 06/15/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 – 3, 5, 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US 2010/0105585) in view of Boesmann et al. (US 2016/0304804)
In regards to claim 1, Carey teaches lubricant formulation with additive package for gear comprising at least one antiwear additive, at least one antioxidant, at least one rust inhibitor, at least one metal passivator and at least one defoamant additive (abstract).  The base oil comprises from 1 to 90% of mPAO 150, 1 to 90% of PAO 100, 5 to 50% of PAO 4 [Table 2].  The mPAO is metallocene catalyzed PAO which prepared from ethylene and C3-C30 -olefin (i.e., ethylene-propylene) copolymers [0037].  One of the PAO provides the limitation of base oil and another provides the limitation of olefin copolymer having similar properties as claimed.  For instance, the olefin copolymers having the coefficient of thermal expansion of the claims are those made from single site catalyst such as metallocene catalysts (See page 5 of applicant’s specification).  In preferred embodiments, the additives are present at up to about 5% by weight with about 95% remaining as base oil (Table 3).
Additionally, Carey teaches the composition can also comprise ethylene-propylene (EP) copolymers having molecular weights of from 1,000 to 30,000 daltons (which are light weight and thus liquid PAO’s similar to the claimed olefin copolymer) as viscosity index improvers in amounts of from 0.05 to 20 parts by weight (0.05 to 20%) of the composition based on 100 parts 
While Carey teaches the presence of additives, there is no specific teaching of alkylated phosphonium additive of the claim.
Boesmann teaches ionic liquid for preservation of machine element (abtract).  The machine element includes gears [0013, 0067].  Boesmann teaches the use of the ionic liquid in the composition in amounts of from 0.3 to 10% provides antiwear protection to the surfaces being lubricated [0066, 0067].  The ionic liquid comprises quaternary alkylated phosphonium cations and phosphate anions which provides the alkylated phosphonium of the claim [0023, 0037]. 
It would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used the antiwear compound of Boesmann in the composition of Carey, as Carey allows for the use of conventional antiwear compounds for the gear lubricant.
In regards to claims 2, 3, 5, 10 – 13, Carey and Boesmann teach the gear oil composition having the claimed ingredients in the claimed amounts as previously stated.  The olefin copolymer can be similarly prepared from ethylene and alphaolefin using metallocene catalyst as claimed and would be expected to have similar properties including coefficient of thermal expansion and bromine number as claimed.  The composition having similar additives in similar amounts will be expected to have similar properties such as SRV friction coefficient, traction coefficient and pinion torque loss rate due to friction in an FZG gear efficiency test.
In regards to claim 9, Carey and Boesmann teach the composition having the additives as previously stated.

Response to Arguments
Applicant’s arguments with respect to have been considered but were not found to be persuasive.
Applicants assert that the inventive examples 70 – 72 demonstrates unexpectedly improved results over the comparative example.  The results are not persuasive.
The inventive examples are not commensurate in scope with the claims. 
The inventive examples requires base oil to be present in amounts of from 76.79 to 91.79 while the claims allow much broader amounts of from 70.28 to 95.79%/
While the claims allow for the olefin copolymer to be present in amounts of from 0.5 to 20%, the inventive examples require the olefin copolymer to be present at 5% to 20% which does not support the breadth of the claims not demonstrate criticality of the claimed range at the lower amounts of 0.5%.
While the claims allow for the olefin copolymer to have a coefficient of thermal expansion to range from 3 to 3.8, the inventive examples require a specific copolymer having a coefficient of thermal expansion of from about 3.7 to 3.8 which does not support the breadth of the claims.
While the claims allow for the phosphonium to be present in amounts of from 0.5 to 3%, the inventive examples requires the phosphonium to be present at 0.5% which does not support the breadth of the claims nor demonstrate criticality of the claimed range.
Arguments previously made on record are recited below.
Applicants have provided additional examples in the declaration by Hyeung Jin Lee dated 03/22/2021 for making the scope of the claims and inventive examples commensurate for support of unexpected results.  However, the results are not persuasive.
First, the comparative examples are not always inferior to the inventive examples.  For instance, comparative example 1 has SRV friction coefficient, MTM Traction coefficient, Ball wear, oxidation stability and relative loss which are sometimes within the ranges of the inventive examples or superior to the properties in inventive examples such as in inventive examples 64 – 72.  Second, the comparative examples do not comprise the antiwear additive of the inventive composition, and thus would be expected to perform inferior in wear performance.  Simply showing an intrinsic or known property of an additive is not a proper demonstration of unexpected results.  Applicants’ examples merely demonstrate the intrinsic properties of the claimed ionic liquids.  Applicants have provided no baseline for comparison of inherent properties to demonstrate an unexpected improvement stemming from synergism of the claimed ingredients or criticality of using them within the claimed range.
Thus, applicants have failed to provide a demonstration of unexpected results sufficient to overcome the basis for obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771